El Juez Presidente Señor Trías Monge
emitió opinión disidente. Los Jueces Asociados Señores Díaz Cruz e Irizarry Yunqué no intervinieron.
—O—
Opinión disidente del Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 26 de junio de 1980
Me preocupa la creciente intervención de este Tribunal con las funciones tradicionales del Tribunal de Primera Ins-tancia en la fijación de daños. Las reglas sobre el particular son conocidas. El Tribunal Supremo puede evaluar inde-pendientemente el testimonio de peritos. Urrutia v. A.A.A., 103 D.P.R. .643 (1975). Las determinaciones en pri-mera instancia fundadas en otra prueba, sobre la cuantía de los daños, no deben ser alteradas, sin embargo, excepto cuando la compensación fijada sea manifiestamente errónea o seriamente exagerada. Rodríguez v. American Railroad Co., 43 D.P.R. 493, 504 (1932); Baralt v. Báez, 78 D.P.R. 123, 127 (1955).
El repudio de estas sanas normas, en la teoría o en la práctica, pueden deformar los papeles que desempeñan en nuestro sistema de justicia el Tribunal de Primera Instan-cia y el Tribunal Supremo. Un estudio reciente del Profesor Richard B. Cappalli revela datos alarmantes. De 1936 a 1959 el Tribunal Supremo examinó, a solicitud de parte, los daños concedidos en 79 pleitos. El Tribunal confirmó la cuantía fi-jada en 63 casos, limitándose a reducirla en ocho y a aumen-tarla en igual número. De 1960 a 1977, no obstante, la situa-ción ha cambiado dramáticamente. Se revisaron 56 casos y se confirmaron tan solo dieciséis. El Tribunal redujo los daños en 31 ocasiones y en nueve los aumentó. Cappalli, Tort Damages in Puerto Rico, 46 Rev. Jur. U.P.R. 241, 296-97 (1977).
Las determinaciones del Tribunal Superior en este caso, reforzadas por una inspección ocular, hallan suficiente apoyo *139en la prueba. El hecho de que este Tribunal ha fijado en dos casos similares la responsabilidad de Fuentes Fluviales en modo análogo al establecido en la opinión mayoritaria, no priva al Tribunal Superior de su poder de fijar un porcen-taje distinto de negligencia a base de variantes en el peso de la prueba desfilada ante él. Disiento respetuosamente de la acción del Tribunal al decretar una reducción en la responsa-bilidad de Fuentes Fluviales de 30% a 20%.